Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Kevin Zimmer on 12/22/2020.
3.	The application has been amended as follows: 
	Claim 1, in lines 7-12, “a matching circuit serially connected to an isolator at the input port wherein the matching circuit is configured to control different impedances at different frequencies and wherein the matching circuit is implemented as [one of (i)] a fixed matched conjugate at a specific impedance value of the time variant input impedance wherein the specific impedance value is a mean value of the time variant input impedance [and (ii) a variable impedance varying in synchronicity with the time variant input impedance];”.  
	Claim 21, in lines 7-12, “a matching circuit serially connected to an isolator at the input port wherein the matching circuit is configured to control different impedances at different frequencies and wherein the matching circuit is implemented as [one of (i)] a fixed matched conjugate at a specific impedance value of the time variant input impedance wherein the specific impedance value is an impedance value of the time variant input impedance at a maximum oscillation amplitude level [and (ii) a variable impedance varying in synchronicity with the time variant input impedance];”.
	Claim 22, in lines 7-13, “a matching circuit serially connected to an isolator at the input port wherein the matching circuit is configured to control different impedances at [one of (i)] a fixed matched conjugate at a specific impedance value of the time variant input impedance wherein the specific impedance value is an impedance value of the time variant input impedance corresponding to a most interesting behavior point of the LDA at which there exists signal buildup from noise [and (ii) a variable impedance varying in synchronicity with the time variant input impedance];”.  

Allowable Subject Matter
4.	Claims 1, 2, 4-19 and 21-23 are allowed. 
5.	The following is an examiner’s statement of reasons for allowance: 
Consider claims 1, 7, 21 and 22, the best prior art of record found during the examination of the present application, Brown (US Pub 2010/0237935) in view of Tomita (US Pub 2004/0119099), Goldfarb (US Pub 2012/0314811) and Fukutani et al. (US Pub 2004/0153879 Al) fails to disclose the invention as a whole. 
Therefore, claims 1, 2, 4-19 and 21-23 of the present application are considered novel and non-obvious over the prior art and, consequently, are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  


Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

 
/Rui Meng Hu/
R.H./rh
March 2, 2021

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643